Case 5:19-cv-
cv-00135-TES-CHW Document i-3 Filed 04/12/19

Page 1 of 18

In The United States District Court

Of The State of Georgia

Ricky Lamar Hogan, Personally
Individually and at All Times on
Behalf of Himself

Plaintiff

Verses.

The State of Georgia, A Governmental
Municipality Corporation and (“Active”)
Continuous Criminal Enterprise Through
Patterns of Racketeering Activities, (“is”)
Being sued Personally, Individually and
Within It’s Official Capacity as an State
Of Georgia, Governmental Municipality,
Corporation and as Active, Continuous
Criminal Enterprise. “eT. AL”

‘Defendants.

*Please Serve *

“Priedot YS

Ricky Lamar Hogan #65335
Washington State Prison
Post Office Box 206
Davisboro, Georgia 31018

Civil Action Docket

No:

 

Federal Racketeering, Domestic Terrorism,
Conspiracy, civil, Criminal Human Rights
Wire Fraud, Attempted Murder by Torture
Gross Deliberate Indifference, Forced Human
Experimentations and Violations of Federally
protected Rights Thereunder the Eighth (8")
amendment and Violations of the United States
Human Rights Treaty and United States
Convention against Torture of Prisoners,
Federal Civil Action Complaint and Demand

For Trial:

Exhibit-A
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 2 of 18

STATE OF GEORGIA WASHINGTON COUNTY

SWORN AFFIDAVIT
Affiant’s Name: Ricky Lamar Hogan #65335
Address: Washington State Prison, P.O. Box 206
City: Davisboro . State: Georgia ZIP: 31018

Pursuant to 28 U.S.C. 1746, the above-named Affiant hereby certifies, deposes, and states that the

foregoing facts are, to the best of his knowledge, true and correct.

Affiant further affirms that he is over 18 years of age and is competent to testify in this matter.
Affiant submits that this Affidavit is based on his personal knowledge of its contents and offers his sworn

testimony for use in this and any other lawful matter and/or proceeding:

From on or about January/February 2003 and continuing to date within the Northern, Middle and
Southern Districts of the State of Georgia, the herein named Defendants, former Governors Nathan Deal,
Sonny Purdue, former Lt. Governors Casey Cagle, mark Taylor, Georgia Attorney Generals Thurbert E.
Baker, Samuel Olens, Assistant State Attorney Generals John C. Jones, Georgia Department of
Corrections Commissionet!Gregory C. Dozier, Former Georgia Department of Corrections
Commissioners Lanson Newsome, Brian Owens, James E. Donald, Jim Wetherington, Georgia
Department of Corrections Inmate Affairs Officers Sarah Draper, Edmund J. Bazar, Jr., Derrick
Schofield, Tom Sittnick, Raymond Head, William F. Amided, Mark E. Guzz; Former Georgia State
Prison Wardens, Sandra S. Moore, Steve Upton, Steve Roberts, Bruce Chapman and Hugh Smith,
Georgia Department of Corrections Medical Doctor Terry L. Jones, State of Georgia’s Department of
Corrections contracted medical services provider Doctor Joseph Paul Giles, Georgia Department of
Corrections Medical Director Sharon Lewis, State of Georgia’s Correctional health Care Medical Director

Billy Nichols, State of Georgia’s Correctional Health Executive Directors of Adult Health J. Chad
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 3 of 18

Knight, Ben Harvill, Charlene Martin, Sandi Loy, Sandra Duncan, Meadows Regional Medical Center
medical nurse (John Doe One(1)), Meadows Regional Medical Center Medical Chief of Staff (John Doe
Two (2)), Meadows Regional Medical Center Medical Assistants (John Doe Three (3)), State of
Georgia’s Composite Medical Board Director Lashan Hughes, State Composite Medical Board
Investigators (John Doe Four (4)), and the State of Georgia Regents University System, and all persons
acting in concert or participation with them, while at all times acting under color of state laws, and
(“their”) vested authority as Governors, Chief Executive Officers of the State of Georgia, Lt. Governors,
Deputy Chief Executive Officers of the State of Georgia, State Attorney Generals, Chief Law Officers,
Legal Counsel of the State of Georgia’s State Department of Law, commissioners of the State of
Georgia’s Department of Corrections, State of Georgia’s Department of Corrections (“contracted medical
services provider - Meadows Regional Medical Center”); prison wardens, state prison regional directors;
medical chief of staff; medical directors; medical doctors; medical nurses, medical assistants; deputy
warden of security, deputy. warden of care and treatment; (“their”) successors in office, agents, actors,
correctional officers, state officials, staff, personnel, employees and all other persons, individuals,
companies, agencies, departments, board, private corporations, organized criminal elements and
(“‘active/continuous”) criminal enterprises, acting within concert and active participation with them, and
whom at all times herein used that of interstate commerce state governmental facilities which they
control, operate and maintain, i.e. (The Governor’s Office, The State Department of Law, The Georgia
Department of Corrections, Augusta Medical State Prison, The Medical College of Georgia, The Georgia
State Prison at Reidsville, Johnson State Prison, Baldwin State Prison, Riverbend Correctional Facility,
Calhoun State Prison, Washington State Prison, Georgia Department of Corrections Medical Directors,
State Composite Medicals Board, Georgia Correctional Health Care Services, Georgia Regents University
System; The State Board of Pardons and Paroles, and the State of Georgia, et.al.””) to provide, and whom
has and are continuously providing without lawful authority non-stop criminal, unlawful, illegal and
unconstitutional material support, assistance, security, state sponsored (“safe housing”), state sponsored

legal advice, state sponsored protections, aid, state sponsored staff, agents, employees, and whom all were
Case 5:19-cv-00135-TES-CHW Document1-3 Filed 04/12/19 Page 4 of 18

and are now continuously engaged within and active, RICO, criminal, civil and human rights
conspiracies. “AND OTHER ACTS DANGEROUS TO THE LIFE of the Plaintiff Ricky Lamar Hogan!
Without lawful authority and through acts of fraud, fraudulent representations and by continuous acts of
defrauding the plaintiff. The named defendants conspired to medically/internally implant the plaintiff
with their criminal enterprised remanufactured, redeveloped and criminally enterprised redesigned
electronically controlled (“Tracking Devices”). Tracking devices originally manufactured and developed
for the implantation in and for tracking livestock and household pets such as dogs and cats, etc. and whom
conspired to Injure, Oppress, Continuously Threaten, Intimidate and Continuously Harm and Hurt the
named Plaintiff a prisoner under the custody, control and authority of the state of Georgia’s state prison
system and whom 1s at all times a legally born United States Citizen within the free exercise and
enjoyment of His Rights and privilege secured to Him by the Constitution and laws of the United States

not to be criminally, illegally nor unconstitutionally subjected to without lawful authority;

A) “Forced Human Implantations of Experimental Electronic Devices;
B) Forced Human Experimentation:

C) Cruel, Inhumane Punishment; Electronic Stalking, Harassment;
D) Cruel and Unusual Punishment;

E) Pain and Suffering, Mental, Mental and Emotional Abuse;

F) Wire Fraud;

G) Aggravated Assault;

H) Aggravated Battery:

1) Attempted Murder by Torture;

J) Criminal and Civil Human Rights Conspiracy;

K) Identity Fraud;

L) Gross Deliberate Indifference;

M) Violations of Their Oath of Offices;
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 5 of 18

N) Not to be Deprived of Life Without Due Process of Law, civil and human rights conspiracies, and
O) Not to be Deprived of Rights thereunder the Eighth (8) Amendment to the United States

Constitution.”

It was and is now the plan and purpose of the Defendants (“continuous, active ongoing
conspiracies”) that they, (“the conspirators”) would without any regards for the plaintiff's life or well-
being and without lawful authority, secretively implanted the Plaintiff during a State of Georgia arranged,
fraudulent and criminally organized medical procedures with Radio Frequency Identification Devices
(“R.F.LD.”), which was to be performed by the State of Georgia contracted medical service provider Dr.
Joseph Paul Giles, M.D., and the medical operational procedures, (“Electronic Implantation”) was to
occur at Meadows Regional Medical Center Incorporated at Lyons, Georgia for long-term electronic
experimentation while at all times inside the physical internal body of the Plaintiff for their (the
Defendants) and their criminal enterprises monetary gain and profit sharing of which criminal and
unconstitutional electronic device implantation, forced human experimentation and monetary gain and

profit sharing the conspirators had actual and or prior knowledge.

“OVERT-ACTS”

In furtherance of the aforesaid, RICO, civil, criminal and human rights conspiracies, and to
accomplish its, (“their”) criminal objectives, the following overt acts, (“among other’’), were and are
continuously now being committed within the Southern, Middle and Northern Districts of the State of

Georgia:

1) On or about January or February 2003 and continuing to date at the Georgia State Prison at
Reidsville, Georgia some of the conspirators and all other persons, and individuals acting within

concert and active, continuous participation with them through their meeting of the minds,
2)

3)

Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 6 of 18

willful, deliberate and purposeful planning and (“aggressive evil intent”) and for their monetary
gains and profit, conspired to conduct, and whom are now continuing to conduct the affairs and
official business of the State of Georgia, a State Governmental municipality corporation, it’s state
functions, state governmental units, entities, state departments, state prisons, state prison medical
facilities, state governmental contracted medical services providers, boards, etc. which they
represents and whom are continuing to represent to date, as active, continuous, on-going criminal
enterprises by and through its agents and actors, willful engagements in commission of unlawful,
illegal, criminal acts, patterns, and the predicated offenses of Racketeering activities, and by the
conspirators continuous reasons of domestic terrorism, (“and or acts dangerous to the physical,
human life of the Plaintiff") and (‘their’) continuous, clearly established violations of plaintiffs
rights thereunder the United States convention against the torture and other cruel, inhumane and
degrading treatment and punishment of and or against prisoners. Some of the conspirators
discussed secretly implanting the Plaintiff with the criminal enterprises electronic controlled
devices for long-term experimentation because the Plaintiff served a sentence of life
imprisonment with the possibility of parole release.

On or about February or March 2003, prior to the Plaintiff being implanted with the criminal
enterprises electronically controlled devices, into his human/internal body at Meadows Regional
Medical Center some of the conspirators, at a state departmental meeting discussed the upcoming
device implantations and agreed to provide material support, aid and state of Georgia protection
to help their co-conspirators unlawfully conceal the same.

On or about March 13", 2013, at a Meadows Regional Medical Center, Doctor Joseph Paul Giles,
Meadows Medical Chief of Staff, nurse, medical assistants and other organized criminal elements
with the material support of the state of Georgia’s protection and criminal aid from co-
conspirators, state actors, officials, agents and state personnel, decided to and so in fact, by and
through repeated predicate offenses of defrauding the Plaintiff, actual fraud , and their repeated

acts of fraudulent representations. The conspirators without lawful authority secretly implanted,
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 7 of 18

medically inserted internally inside of Plaintiff's human body, (“criminal enterprise redesigned,
developed, mini-experimental, electronically controlled and operational electronic devices”) and

identified as .... [“R.F.I.D.”] devices”)’.
*WHAT IS R.F.1.D.*

“R.F.LD. stands for Radio Frequency Identification. R.F.LD. refers to small electronic devices
that consist of a small chip and an antenna. The chip typically is capable of “carrying 2,000
bytes” of data or less. The R.F.I.D. devices serves the very same purpose as a bar code or
“magnetic strip” on the back of a credit card or ATM card. It provides a unique identifier for that
object and just as a bar code or magnetic strip must be scanned to get the information, the

R.F.L.D. device must be scanned to retrieve the identifying information.....”

*VERCHIP*

A VERCHIP is a “Rice Sized” Radio Frequency Identification Micro Chip, “designed for tracking

everything from products to peoples”. Designed and Created by “Applied Digital Solutions”.

The criminally, secretly implanted (“criminal enterprises”) experimental electronically controlled
and operational electronic devices, factually and unquestionably consist of several, secretively developed
and (‘active operational’) electronically controlled (“High Tech”) features from within, inside of
(“Plaintiffs”) body, which criminally, illegally and unlawfully permits the conspirators without lawful

authority (“Remotely”) from unknown locations, range, miles and or the actual physical distances to:
“Without lawful authority, or detection conduct secretively

controlled (“Secret”) experimental testing of the now implanted

devices, which consists of and which does now, in fact
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 8 of 18

consists of the conspirators:

1)

2)

3)

4)

Electronically controlled monitoring of any and all of the Plaintiff's

physical interactions and verbal conversations with others.

Electronically controlled monitoring of Plaintiff's Human, internal
functions, physical reactions and the Plaintiff's forcible responsive
reactions to the conspirators administering of controlled electronic type
shocks: uncontrollable body movements, vibrations; electronic type shocks

to Plaintiff's brain, hands, arms, eyes, feet, legs, etc.,

Usage of electronically controlled communication devices to transmit
sounds, voices and other types and forms of communication images upon,
to and against the Plaintiff, even continuous verbally communicated
threats of death against the Plaintiff; without the Plaintiff's consent or
approval with intentional danger to the Plaintiff’s physical life, health,

well-being.

Unlawful usage of interstate commerce facilities to engage in, and to
carry out clearly established crimes of forced Human experimentations

upon, to and against the Plaintiff without any lawful authority.
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 9 of 18

5)

6)

7)

5)

9)

Unlawful usage of interstate commerce facilities to engage in, and to
carry out clearly established crimes of fraud by wire, upon, to and against

the Plaintiff without any lawful authority.

Unlawful usage of interstate commerce facilities to engage in, and to
carry out clearly established crimes of aggravated assaults with a weapon

in the manners used upon, to and against the Plaintiff without any lawful

authority.

Unlawful usage of interstate commerce facilities to engage in, and to
carry out clearly established crimes of attempted murder by torture upon,

to and against the Plaintiff without any lawful authority.

Unlawful usage of interstate commerce facilities in illegal commission of
and to carry out and to criminally engage in providing illegal, unlawful
and criminal material support, security staffing, protection, safe housing,
legal advice, and counseling to and while at all times engaged in patterns
of racketeering activities, and by reasons of activities of domestic

terrorism, to, upon and against the Plaintiff without any lawful authority.

Bribery, Extortion, Unlawful Influencing of State Officers and State

Governmental Officials, without any lawful authority.

10) Torture.
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 10 of 18

11) Unlawful usage of interstate commerce facilities in illegal, criminal
commission of and to carry out, and to criminally engage in physical
torture upon, to and against the Plaintiff, without any lawful authority and

to unlawfully engage in the knowing of:

: a. Violations of Oaths of Offices,
: b. Defarauding the Courts,

c. Perjury and other falsifications,
_d. Tampering with a victim/witness,

e. Retaliating against a victim/witness,

if Aiding and abetting,

g. Conspiring to obstruct the Administration Process of Justice,

h. Gross failure to exercise and to use reasonable care,

i. Intentional inflictions of emotional distress,

Jj. Gross deliberate indifference,

k. Intentional inflictions of pain and suffering,

lL Violations of the United States Human Rights Treaty,

m. Violations of the United States Convention against torture and
other cruel, inhumane and degrading treatment and punishment,
and

n. Violations of the United States International Covenant on Civil

Rights of Prisoners.
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 11 of 18

And as a direct effect, and unlawful, criminalized results and their continuous illegal commission
of the same, the Plaintiff has been and shall continue to be (“Severely injured and aggrieved”) in his
person. As the Plaintiffs injuries are (“Actual and continuing”), and these named defendants, their agents,
state actors, officials, organized criminal elements and (“continuous”) criminal enterprises must be

enjoined.

The Complaint of Criminal Acts, Crimes, Human Rights Violations, Predicate Offenses, Patterns
of Racketeering Activities, Domestic Terrorism Activities, Aiding and Abetting, Torture, Attempted
Murder, Aggravated Assaults, Fraud By Wire, Usage of Interstate Commerce Facilities, etc., and other
unlawful Acts of Violence dangerous to the Plaintiff's Human life, which are being committed, carried
out, engaged in, were and are in fact being ordered, directed, commanded, aided and assisted against
Plaintiff were not committed, engaged in, nor carried out as an (“Occasional Practice”), or isolated events

but at (“All”) times complained of, were, have been, and are in fact now still ongoing.

The Direct Part of a conspiratorially planned and purposes of an unlawful continuity effect of an
on-going, non-stop, and continuous number of (“Days, nights, weeks, months and years”), Beginning
February-March 2003, and continuing unlawfully concealed by criminalized schemes, acts and crimes of
obstruction, intimidation, extortion, fraud by wire, unlawful influencing of state officials, officers and
employees, defrauding the Courts of The United States and of The State of Georgia, and subterfuge.
These named defendants, their agents, actors, entities, functions, contracted state agents, state actors,

officials, organized criminal elements and (“continuous”) criminal enterprises must be enjoined.

Plaintiff will and shall in fact be met with an untimely and conspiratorially planned State-
sponsored physical death if Defendants are allowed to continue such on-going above-described illegal,
unlawful, criminal and unconstitutional conduct and actions against Plaintiff, as the Defendants’

continuous actions against Plaintiff as described herein have no termination point other than the death of
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 12 of 18

the Plaintiff resulting therefrom, in order to unlawfully conceal and cover up such acts and crimes against
him.

FURTHER AFFIANT SAYETH NOT.

Pursuant to 28 U.S.C. 1746, this Affidavit is given under penalty of perjury.

 

 

 

So sworn this the St day of — ,20_ VE
/ /
RICKY LAMAR HOGAN #65335

Plaintiff, Pro Se
Washington State Prison
P.O. Box 206
Davisboro, GA 31018

S/
Notary Public

 
© ‘Bill Text: GA SB235

| 2009-201
60

1

pein,

w7

PLEGIS

Bill Text: GA SB235°

 

i

   

Georgia Senate Bill2%

Bill Title: Microchip Consent Act of 2009
Spectrum: Paftigarr Bill: (Republican 4-0).

Status: (Engrossed' - Dead) 2010-04-14

Fj

sé 5:19-cv-00185

0

Iscan rage ivuiz

|
ed 04/12/19 Page 13 of 18

Re ular Session | KEngrossed | Le

-CHW Document 1-3 F

i

CAN

2009-2010 | Regular Session | Engrossed
» (Prior Session Legislation) —

pow.
i
i

prohibit requiring a person to be implanted with a microchip

House Committee. Favorably. Reported. [SB235 Detail]

Download: Georgia-2009-SB235-Engrossed.html

 

10 LC 29 4070S (SCS)

Senate Bill 235

By: Senators Pearson of the 51st, Rogers 0
: I

AS PASSED SENATE

 

f the 21st, Smith of the 52nd and Tolleson of the 20th

A BILL TO BE ENTITLED
. .AN ACT

 

To provide for a short title; to amend Asticle 2 of Chapter 5 of Title 16 of the Official Code of Georgia Annotated, relating to assault and
battery, so as to prohibit requiring a person to be implanted with a microchip; to provide for definitions; to provide for penalties; to
provide for regulation by the: Georgia Cobiposite Medical Board; to-provide for related matters; to provide for an effective date; to repeal

conflicting laws; and for other purposes. | |
i

BEIT ENACTED BY THE GENERAL ASSEMBLY OF GEORGIA:

 

This Act shall be known as the "Microc

Article 2 of Chapter 5 of Title 16 of the
Code-section to read as follows:

‘

Oo

!

"16-5-23.2.

   

(1),"Implant! includes. any means inten

(2).'Microchip' means any microdeyi¢

 

  

(3) 'Person' means any individual, irrespecti

a).As used in this.Gode-section; the-temn:

SECTION 1.
b Consent Act of 2010."

SECTION 2.
fficial Code of Georgia Annotated, relating to assault and battery}"is-amended by adding .a new

Hed to introduce-a-microchip:internally, beneath the skin, or applied to the skin of a person.
6, SCUSOT; transmitter, mechanis nanotechnology that is

   
 
   

gute

Mp aoa
¢ of age, legal status, or legal

(4) 'Require' includes physical violence; threat; intimidation; retaliation; the conditioning of any private or public benefit or care on

consent to implantation, including employment, promotion, or other benefit: or any means that causes a person to acquiesce to

implantation when he or she otherwis
(b) No person shall be required to be in

(c). Any person who implants a microc

Hn

 

e would not.

lanted with a microchip.

hip in violation of this Code section shall be guilty of a misdemeanor.

(d) Any person required to have a microchip implanted in violation of this Code section may file a civil action for damages.
(e) The voluntary implantation of any microchip may only be performed by a physician and shall be regulated under the authority of the

Georgia Composite Medical Board."

SECTION 3.
This Actshall :become-effective on July iL 2010.

| | SECTION 4.
All laws and parts of laws in conflict with this Act are repealed.

i

|
i
i
\

 

httos://www.legiscan.com/GA/text/ SB235/2009
: ul

6/8/2018
Y

| https://votesmart.org/bill/10786

‘‘Geosgia SB 235 - Ban on Kequired Human IVUicrocnip Lmplantation - Ueurgla Ney yuu -...

Case 5: 19: -Cv-0

 

Nay Votes

 

Vote Smart's Synopsis:
Vote to pass a bill that prohibits h

Highlights:

Faye 2ulv

185-TES-CHW Document 1-3 Filed 04/12/19 Page 14 of 18

A

uman microchip implantation without consent.

 

 

-Defines a microchip as “any mic
nanotechnology that is passively
pacemakers (Sec. 2). -Prohibits c

rodevice, sensor, transmitter, mechanism, electronically readable marking, or
or actively capable of transmitting or receiving information" excluding

onsent obtained on the pretenses of physical violence, threat, intimidation,

retaliation, a condition of employment or public benefit or anything that would cause a person to reluctantly

agree to implantation when they otherwise would not (Sec. 2).

I
microchip is a misdemeanor (Sec:
without giving consent can file a ¢

-Establishes that the illegal implantation of a
2). -Establishes that any person who has been implanted with a microchip
vil action for the damages (Sec. 2). -Requires that voluntary microchip

implementation be performed by 2 physician and regulated by the Georgia Composite Medical Board (Sec. 2).
-This act will become effective July 1, 2010 (Sec. 3).

Note: |

 

NOTE: THIS IS A SUBSTITUTE BILL, MEANING THE LANGUAGE OF THE ORIGINAL BILL HAS BEEN
REPLACED. THE DEGREE TO WHICH THE SUBSTITUTE BILL TEXT DIFFERS FROM THE PREVIOUS
VERSION OF THE TEXT CAN VARY GREATLY.

|

Full Bill Text U[static.votesmart org/static/billtext/28838.pdN

| |
Legislation - Introduced (Senate) - Ma

Title: Ban on Required Human M

Sponsors

rch 4, 2009

icrochip Implantation

* Chip Pearson (GA - R)} (Out Of Office)

 

 

2883 8/ban-on-required-human-microchip-implantation 6/8/2018

Ny
rt
» «Weoygia SB 235 - Ban on Kequired Human Ivicrocnlp LoIplanlauun - UCUIBld Ney Vue -... rage 2uULVU
Case 5:19-cv- 00185- -TES-CHW Document 1-3 Filed 04/12/19 Page 15 of 18

|
: |
RATINGS : |
(#8) 1 {
SPEECHES
SPEECHES
()
FUNDING
FUNDING
(#) ;

Key Votes
SB 235 - Ban.on Required:Human Microchip Implantation --Georgia:Key:Vote

Timeline

» Feb. 4, 2010 Senate Bill Passed (#28838)
¢ March 4, 2009 Introduced |(#28834)

 

 

Issues Related to SB 235

* Civil Liberties and Civil Rights (/bills/GA/2010/13)
* Technology and Communication (/bills/GA/2010/41)

 

 

 

Stage Details

 

Legislation - Bill Passed (Senate) (47-2) - Feb. 4, 2010(Key vote)

See How Your Politicians Voted Ubiuv/étes!28838)

Title: Ban on Required Human Microchip Implantation

Vote Result

47 Yeas

 

Yea Votes

 

 

https -//votesmart.org/bill/1 0786 28 838/ban-on-required-human-microchip-implantation 6/8/2018
u
wr > Ww NN oe

10

il
12
43
4

15

16
iY

' 18

/ 19
20
, : 21

: 22
23
24

AoC

: |
Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 16 of 18

AS PASSED SENATE

A BILE TO BE ENTITLED
AN ACT

 

To provide for a short title;

|

to amend Article 2 of Chapter 5 of Title 16 of the Official Code

of Georgia Annotated, relating to assault and battery, so as to prohibit requiring a person to

|
be implanted. with a microchip; to provide for definitions; to provide for penalties; to provide

. : ll. . . .
for regulation by the Georgia Composite Medical Board; to provide for related matters; to

provide for an effective date; to repeal conflicting laws; and for other purposes.

BE IT ENACTED BY THE GENERAL ASSEMBLY OF GEORGIA:

This Act shall be known Ft

Article 2 of Chapter 5: of
assault and battery, is ame

*¥6-5-23.2,

SECTION 1.
s the "Microchip:Consent:Act of 2010."

SECTION 2.
Title 16 of the Official Code of Georgia. Annotated, relating to

nded by adding a new Code section to read as follows:

 

(a) As used in this Code section, the term:

(1) ‘Implant' includes any means intended to introduce a microchip internally, beneath

. : | .
the skin, or applied to!the skin of a person.

(2) ‘Microchip’ ‘means

 

any microdevice, sensor, transmitter, mechanism, electronically

[
readable marking, or nanotechnology that is passively or actively capable of transmitting

or.receiving information. Such term shall not include pacemakers.

(3) ‘Person’ means any individual, irrespective of age, legal status, or legal capacity.

(4) ‘Require’ includes physical violence; threat; intimidation; retaliation; the conditioning

| |

of any private or public benefit or care on consent to implantation, including

|

employment, promotion, or other benefit; or any means that causes a person to acquiesce

to implantation when he or she otherwise would not.

(b) No person shall be fequired to be implanted with a microchip.

vf
|
hi
do (uy uy poriauvun St Ay LAMA ee neeawn ss wee ng

Case.5:19-cv-0Q1
28 may file S Givi ackton Yor jGankapes. CHW Document 1-3 Filed 04/12/19 Page 17 of 18

>

 

29 (ey The: voluntary implantation of any microchip may only be performed. by a physician

 

30 and shall-be regulated: underthe authority of the Georgia: Composite Medical Board.”

31 SECTION 3.
32. This: Act shall become.effective on July 1, 2010.

330 : SECTION 4.
34 All laws-and:parts of laws in conflict with this. Act are repealed.

 

 
gre @

Case 5:19-cv-00135-TES-CHW Document 1-3 Filed 04/12/19 Page 18 of 18

 
